Title: James Madison to John Hartwell Cocke, 10 November 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 10. 1828.
                            
                        
                        
                        I inclose a letter just recd. from Professor Lomax. From the view he takes of the case stated, it seems to
                            justify the wish he expresses. I refer it however to your decision, as well because you know, which I do not, the object
                            of the visitors in their order, as because the case falls within your share of the attentions as divided between us. It
                            will doubtless be agreeable to Mr. Lomax to hear from you as soon as may be convenient. With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    